             Case 1:15-cv-05871-KPF Document 174 Filed 03/24/20 Page 1 of 2



                                  U NITED S TATES D ISTRICT C OURT
                                S OUTHERN D ISTRICT OF N EW Y ORK
Kelly Price

    Write the full name of each plaintiff or petitioner.               15     5871
                                                                   No. _____CV_______________
                             -against-
                                                               MOTION FOR PERMISSION FOR
Linda Simmons                                                   ELECTRONIC CASE FILING

City of New York et al
    Write the full name of each defendant or respondent.


I respectfully ask the Court for permission to participate in electronic case filing
(“e-filing”) in this case. I affirm under penalty of perjury that:

    1. I have reviewed the Court’s Electronic Case Filing Rules & Instructions, available at
       http://nysd.uscourts.gov/ecf filing.php, and agree to abide by them.

    2. I completed the Court’s CM/ECF introduction course 1 on                 March 20, 2020 .

    3. I have submitted a Non-Attorney E-File Registration for the PACER system at
       https://www.pacer.gov/reg nonatty.html.

    4. I understand that once I register for e-filing, I will receive notices and documents
       only by e-mail in this case and not by regular mail.

    5. I understand that if I am granted permission to participate in e-filing, I must file my
       documents electronically and I may not submit documents to the Pro Se Intake Unit
       for scanning and docketing.

    6. I know how to convert a document to PDF-A format.

    7. I have regular access to the technical requirements necessary to e-file successfully:

         ☐ a computer with internet access and a word processor

                type of computer I will be using:          Mac powerbook
1   You may register for the course on the Court’s website: http://nysd.uscourts.gov/ecf training.php.


SDNY Rev: 10/4/18
           Case 1:15-cv-05871-KPF Document 174 Filed 03/24/20 Page 2 of 2




            type of word processor I will be using:    Word
     ☐ an e-mail account (on a daily basis) to receive notifications from the Court and
       notices from the e-filing system

     ☐ a scanner to convert documents that are only in paper format into electronic
       files

            scanning equipment I will be using:   epson workhorse615
     ☐ a PDF reader and a PDF writer to convert word-processing documents into
       PDF format, the only electronic format in which documents can be e-filed

            version of PDF reader and writer that I will be using:
            Adobe Acrobat X; Adobe Photoshop
     ☐ a printer or copier to create required paper copies such as chambers copies.

8. I understand that I must regularly review the docket sheet of the case so that I do
   not miss a filing.

9. I understand that if my use of the ECF system is unsatisfactory, my e-filing
   privileges may be revoked, and I will be required to file documents in paper.


March 20, 2020
 Dated                                                Signature


Kelly Price
 Name


 534 w 187th #7                            New York                    NY      10033
 Address                                  City                         State   Zip Code


6469322625                                        gorgeous212@gmail.com
 Telephone Number                                     E-mail Address

Application GRANTED.

                                                  SO ORDERED.
Dated: March 23, 2020
       New York, New York

                                             2
                                                  HON. KATHERINE POLK FAILLA
                                                  UNITED STATES DISTRICT JUDGE
